United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 30, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61038
                          Summary Calendar


EUFRASIO SERAT-AJANEL,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 924 894
                        --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Eufrasio Serat-Ajanel (Serat) petitions for review of an

order of the Board of Immigration Appeals (BIA) affirming an

immigration judge's (IJ) decision denying Serat’s application for

asylum as untimely and withholding of removal.    To the extent

that Serat may seek review of the denial of asylum, Serat failed

to address the timeliness issue and has, therefore, waived the

issue.   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).

     After receiving a notice to appear for being illegally

present in the United States, Serat sought asylum or withholding

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-61038
                                 -2-

of removal.   He alleged that, as a member of a particular social

group of young, Guatemalan males, he was subject to persecution.

Serat testified that he had been approached by gang members and

vaguely threatened about what would happen if he did not join the

gang.   The IJ determined that Serat had not established that he

had a well-founded fear of persecution on account of his race,

religion, nationality, membership in any particular social group,

or his political opinion.   See Efe v. Ashcroft, 293 F.3d 899, 906

(5th Cir. 2002); 8 C.F.R. § 208.16(b)(1).

     Because the BIA order relied upon the IJ’s decision, this

court reviews the underlying order.    Ontunez-Tursios v. Ashcroft,

303 F.3d 341, 348 (5th Cir. 2002).    We review factual conclusions

for substantial evidence and questions of law   de novo.

Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).

     Serat contends that the decision by a single member of the

BIA violated agency regulations, in that the BIA member should

have either referred Serat’s case to a three-member BIA panel or

remanded the case to the IJ for additional fact-finding.   Serat’s

appeal, however, satisfied none of the criteria for either a

referral to a three-member panel or for a remand.    See 8 C.F.R.

§ 1003.1(e)(6); In re S-H-, 23 I & N Dec. 462 (BIA Sept. 12,

2002), 2002 WL 31173153.

     Serat additionally argues that the BIA erred in affirming

the IJ’s determination that he failed to establish that young

Guatemalan males were a “particular social group.”   “To establish
                           No. 05-61038
                                -3-

that he is a member of a ‘particular social group,’ an applicant

must show that he was a member of a group of persons that share a

common immutable characteristic that they either cannot change or

should not be required to change because it is ‘fundamental to

their individual identities or consciences.’”     Mwembie v.

Gonzalez, 443 F.3d 405, 414-15 (5th Cir. 2006).    The

characteristics of youth, nationality, and gender are extremely

general.   Such a “group” lacks the sort of specific

characteristics that distinguish and identify a particular social

group.   See Sanchez-Trujillo v. INS, 801 F.2d 1571, 1576-77 (9th

Cir. 1986).   Serat failed to show that he was a member of a

particular social group subject to persecution on account of that

membership.

     Lastly, Serat argues that the BIA and the IJ erred in

finding that he failed to show persecution or the probability of

future persecution if he returned to Guatemala.    The incidents to

which Serat testified were insufficient to compel a conclusion

contrary to that of the BIA and the IJ.

     The petition for review is DENIED.